While I was of the opinion that the general principles of law enunciated in State ex rel. Cameron v. Second Judicial District Court, 48 Nev. 198, 228 P. 617, were correct, I was never in accord with the order made, since I did not think the facts justified it; but, whether the order was right or wrong, there was available to the appellant, within limited time, an appeal from the order appointing a receiver, and, no appeal having been taken within the time limit, that question is foreclosed.
I find no prejudicial error in the record; hence I concur in the order of affirmance.
 *Page 1